Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the amendment filed on August 24, 2022.  As per request, claims 1, 3, 4, 12, 14, 15 and 23 have been amended.   This claims 1-19 and 23 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, nowwitstanding that theclaimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 12-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019/0086923) in view of Tsishkou et al. (2019/0086546).
As per claim 1, Zhang et al. disclose a computer-implemented method which includes the steps of generating a point cloud comprising a plurality of points based on outputs of a light detection and range (LIDAR) device (see at least figure 1, figure 2, step 201); determining one or more obstacle candidates based on the point cloud (see at least figure 2, step 202); filtering the one or more obstacle candidates to remove a first set of obstacle candidates in the one or more obstacle candidates that correspond to noise based at least in part on characteristics associated with points that correspond to each of the one or more obstacle candidates (see at least figure 2, steps 203-204; paragraphs 0085 and 0092); determining one or more recognized obstacles comprising the obstacle candidates that have not been removed (see at least figure 2, step 205); and controlling operations of an autonomous vehicle based on the recognized obstacles (see at least paragraphs 0003, 0018, 0044 and 0050).
Zhang et al. do not explicitly disclose the filtering one or more obstacle candidates based on intensity measurements.  However, such limitation is taught in at least paragraph 0007 of the Tsishkou et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Tsishkou et al. into the system of Zhang et al. in order to take the intensity measurements into account for accurately filtering out the one or more obstacles to improvement the system.
As per claim 2, Zhang et al. disclose that the first set of obstacle candidates that correspond to noise comprise obstacle candidates that correspond to points corresponding to dusts (see at least paragraphs 0085 and 0092). 
As per claim 3, Zhang et al. disclose that the characteristics associated with points that correspond to each of the one or more obstacle candidates based on which the one or more obstacle candidates are filtered comprise a spatial distribution of the points that correspond to each of the one or more obstacle candidates (see at least paragraphs 0032, 0056 and 0081).
With respect to claims 12-14 and 23, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 4-11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Remarks
Claims 1-3, 12-14 and 23 are rejected.  Claims 4-11 and 15-19 are objected.
Applicant's arguments filed on August 24, 2022 have been fully considered but they are not deemed to be persuasive.  
In the amendment, applicants essentially argue that the reference used fails to disclose intensity measurements which such limitation just added to the claims.  However, upon examination of the claims, the new ground of rejection has been set forth as above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
September 10, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661